Honorable L. R. Thompson
County Auditor
Taylor County
Abilene, Texas
Dear Sir:                   Opinion No. O-4000
                            Re: School Trustees contracting
                                 with a member of their board.
         This department has received your request for an opinion.
We quote below the body of your letter.
          "Will you please let us have your opinion stating
    whether an Independent School Board in this State may
    legally pay out the funds of their School District to
    a member of their Board who is also in the automobile
    repair business and who sells to the Board School buses
    and other automotive supplies and contracts with the
    Board to make repair on their automotive equipment,
    said board member being local manager of the concern
    doing the repair and making the sales on the items
    mentioned and having a working interest in the con-
    cern.
        "Will you also say if a local manager of a
   utility Company furnishing electricity for light-
   ing and other purposes to an Independent School Board
   and selling said Board Lighting equipment can legally
   hold membership on said Board.
         . . . . . , . .0
        If

         We advise you on the basis of departmental opinions
covering analogous situations that the contracts of sale or
service referred to in your letter are void on the ground that
they are contrary to public policy. Consequently, school
district funds can not be legally expended pursuant to the terms
of those contracts.
         We enclose our opinions numbered O-878, 1014, and 15%
for detailed information.
Ronorable L. R. Thompson,   page 2       O-4000


          We now consider your second question. You inquire if
the local  manager of the utility company who sells his products
to t,he school board may legally be a member of that board. Upon
the facts before us, we can conceive of no reason why he could
not legally be a member of the board; however, subject to removal
from office by the exercise of the district judge's discretion
under the provisions of Article 5970, R.C.S., 1925. You are
referred to departmental opinion No. O-1589, which holds that a
trustee in a similar situation may be removed.
        We trust that this fully answers your inquiry.

                                     Yours very truly,
                               ATTORNEY GENERAL OF TEXAS
                                     By s/Wm. J. Fanning
                                          Wm. J. Fanni~ng
                                          Assistant
                                     By s/Grundy Williams
                                          Grundy Williams
GW:mp:wc
Enclosures
  Opinions Nos. O-878,
  1014, 15%.

APPROVH) OCT 10, 1941
s/ Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL

APPROVED OPINION COMMITTEE BY s/BWB Chairman